

116 HR 4717 IH: Swap Trading Improvement Act
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4717IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Mr. Crawford (for himself and Mr. Austin Scott of Georgia) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo improve swap execution facility administration, swap entity compliance, and for other purposes.
	
 1.Short titleThis Act may be cited as the Swap Trading Improvement Act. 2.Simplification of swap data aggregation requirements (a)Obligations for designated contract marketsSection 5(d)(5) of the Commodity Exchange Act (7 U.S.C. 7(d)(5)) is amended—
 (1)in subparagraph (A), by inserting that is not a swap contract after for each contract of the board of trade; and (2)in subparagraph (B), by inserting that is not a swap contract after contract.
 (b)Obligations for swap execution facilitiesSection 5h(f)(4)(B) of such Act (7 U.S.C. 7b–3(f)(4)(B)) is amended by striking in swaps and inserting activity in swaps occurring on the swap execution facility. (c)Cross-Facility data aggregation reliefSection 5h(f) of such Act (7 U.S.C. 7b–3(f)) is amended by striking paragraph (6).
			3.Swap entity administrative improvements
 (a)Authority of registered entities To use third-Party service providersSection 5c(b) of the Commodity Exchange Act (7 U.S.C. 7a–2(b)) is amended to read as follows:  (b)Delegation of functions under core principles (1)In generalA registered entity may comply with any applicable core principle through delegation of any relevant function to a third-party service provider.
 (2)ResponsibilityA registered entity that delegates a function under paragraph (1) shall remain responsible for carrying out the function.
 (3)NoncomplianceIf a registered entity that delegates a function under paragraph (1) becomes aware that the function is not being performed as required under this Act, the registered entity shall promptly take steps to address the noncompliance..
 (b)Registration of swap execution facilitiesSection 5h(a)(1) of such Act (7 U.S.C. 7b–3(a)(1)) is amended by striking or processing. (c)Core principles for swap execution facilities (1)Modification of emergency authority requirementsSection 5h(f)(8) of such Act (7 U.S.C. 7b–3(f)(8)) is amended by striking all that follows cooperation with the Commission and inserting or other registered entities, as is necessary and appropriate, to facilitate the liquidation or transfer of open positions in any swap, or to suspend or curtail trading in a swap..
 (2)Reduction of operating capital requirementSection 5h(f)(13)(B) of such Act (7 U.S.C. 7b–3(f)(13)(B)) is amended by striking 1-year period, as calculated on a rolling basis, and inserting 90-day period, as calculated on a rolling basis, or conduct an orderly wind-down of its operations, whichever is greater..
 4.Simplification of swap execution facility chief compliance officer obligationsSection 5h(f)(15) of the Commodity Exchange Act (7 U.S.C. 7b–3(f)(15)) is amended— (1)in subparagraph (A), by adding at the end the following: The individual may also perform other responsibilities for the swap execution facility.;
 (2)in subparagraph (B)— (A)in clause (i), by inserting , to a committee of the board, after directly to the board;
 (B)by striking clauses (iii) through (v) and inserting the following:  (iii)establish and administer policies and procedures that are reasonably designed to resolve any conflicts of interest that may arise;
 (iv)establish and administer policies and procedures that reasonably ensure compliance with this Act and the rules and regulations issued under this Act, including rules prescribed by the Commission pursuant to this section; and; and
 (C)by redesignating clause (vi) as clause (v); (3)in subparagraph (C), by striking (B)(vi) and inserting (B)(v); and
 (4)in subparagraph (D)— (A)in clause (i)—
 (i)by striking In accordance with rules prescribed by the Commission, the and inserting The; and (ii)by striking and sign; and
 (B)in clause (ii)— (i)in the matter preceding subclause (I), by inserting or senior officer after officer;
 (ii)by amending subclause (I) to read as follows:  (I)submit each report described in clause (i) to the Commission; and; and
 (iii)in subclause (II), by inserting materially before accurate. 5.Clarification of CFTC authority over swaps entities (a)Section 6b of the Commodity Exchange Act (7 U.S.C. 13a) is amended by inserting or section 5h after sections 5 through 5c.
 (b)Section 8a of such Act (7 U.S.C. 12a) is amended— (1)in paragraph (7)(A), by inserting or swap contracts after contracts of sale; and
 (2)in paragraph (9), by striking futures contract and inserting contract of sale for future delivery or swap contract each place it occurs. (c)Section 15(b) of such Act (7 U.S.C. 19(b)) is amended by striking contract market and inserting registered entity.
 6.Technical correctionSection 5h(h) of the Commodity Exchange Act (7 U.S.C. 7b–3)(h)) is amended by striking alternative. 